DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. The applicant’s representative asserts that Caratelli does not disclose a ground-penetration radar comprising an antenna with a thickness less than or equal to one micron. Specifically, the applicant argues that although Caratelli discloses a ground-penetration radar comprising an antenna between 1 and 10 microns, the patch antenna of Caratelli is in fact much thicker for a ground-penetration application based on paragraphs [0043]-[0045] of Caratelli. The examiner respectfully disagrees. The applicant’s claim is specifically directed to only an antenna thickness less than or equal to one micron, not the other surfaces the applicant is referring to. Caratelli specifically states this thickness is between 1 and 10 micron. Thus, the examiner respectfully maintains that Caratelli the claimed thickness as recited in the claim. Therefore, the double patenting and 35 USC 103 rejection are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 12-14 of copending Application No. 16/954,056 (reference application) in view of Caratelli et al US 20170222321 (hereinafter Caratelli). 
Claim 1 of copending Application No. 16/954,056 discloses all of the limitations in claim 1 of the instant application except wherein the transmitting antenna and the receiving antenna have a thickness less than or equal to one micron in order to limit interactions with the inductive sensor.
In the same field of endeavor, Caratelli discloses a ground-penetration radar comprising an antenna with a thickness less than or equal to one micron (see [0041], [0047]-[0048], [0117]-[0118]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caratelli with claim 1 of copending application No. 16/954,056 by implementing the antenna in the ground-penetrating weather as an antenna having a thickness less than or equal to one micron as taught by Caratelli, for the benefit of detecting contrasts in dielectric properties of the surface with improved performance in low and high frequency spectra.
Claim 1 of copending Application No. 16/954,056 discloses all of the limitations in claim 11 of the instant application except wherein the transmitting antenna and the receiving antenna have a thickness less than or equal to one micron in order to limit interactions with the inductive sensor.
In the same field of endeavor, Caratelli discloses a ground-penetration radar comprising an antenna with a thickness less than or equal to one micron (see [0041], [0047]-[0048], [0117]-[0118]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caratelli with claim 1 of copending application No. 16/954,056 by implementing the antenna in the ground-penetrating weather as an antenna having a thickness less than or equal to one micron as taught by Caratelli, for the benefit of detecting contrasts in dielectric properties of the surface with improved performance in low and high frequency spectra.
Claim 10 of copending Application No. 16/954,056 discloses all of the limitations in claim 12 of the instant application except wherein the transmitting antenna and the receiving antenna have a thickness less than or equal to one micron in order to limit interactions with the inductive sensor.
In the same field of endeavor, Caratelli discloses a ground-penetration radar comprising an antenna with a thickness less than or equal to one micron (see [0041], [0047]-[0048], [0117]-[0118]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caratelli with claim 1 of copending application No. 16/954,056 by implementing the antenna in the ground-penetrating weather as an antenna having a thickness less than or equal to one micron as taught by Caratelli, for the benefit of detecting contrasts in dielectric properties of the surface with improved performance in low and high frequency spectra.
Claims 12-14 of the copending application teach the limitations of claims 8-10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Caratelli et al US 20170222321 (hereinafter Caratelli).
Regarding claim 1, the AAPA discloses a dual detector comprising a detection head including: an inductive sensor and a ground-penetrating radar comprising a transmitting antenna and a receiving antenna (see page 1, lines 8-12 of the applicant’s specification).
The AAPA does not specifically disclose wherein the transmitting antenna and the receiving antenna have a thickness less than or equal to one micron in order to limit interactions with the inductive sensor.
In the same field of endeavor, Caratelli discloses a ground-penetration radar comprising an antenna with a thickness less than or equal to one micron (see [0041], [0047]-[0048], [0117]-[0118]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caratelli with the AAPA by implementing the antenna in the ground-penetrating weather as an antenna having a thickness less than or equal to one micron as taught by Caratelli, for the benefit of detecting contrasts in dielectric properties of the surface with improved performance in low and high frequency spectra.
Regarding claim 2 as applied to claim 1, the AAPA as modified by Caratelli discloses the claimed invention. Caratelli further discloses wherein the thickness of the transmitting antenna and of the receiving antenna is greater than or equal to one hundred nanometers (see [0041]).
Regarding claim 3 as applied to claim 1, the AAPA as modified by Caratelli discloses the claimed invention except wherein the thickness of the transmitting antenna and of the receiving antenna is equal to 200 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use antennas having a thickness of 200 nm instead of the 1 micron disclosed by Caratelli, as both antennas are less than or equal to one micron, because both the 200 nm and the 1 micron thickness limit interactions with the inductive sensor. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8 as applied to claim 1, the AACP as modified by Caratelli discloses the claimed invention. Caratelli further discloses wherein the transmitting antenna and the receiving antenna of the radar are of one of the following types: quad—ridged horn radio antenna, bow tie antenna, rectangular bow tie antenna, Archimedean spiral antenna, logarithmic spiral antenna, Vivaldi antenna, logarithmic spiral antenna elongated along an axis (see [0117]-[0118]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Caratelli et al US 20170222321 (hereinafter Caratelli) as applied to claim 1 above, and further in view of Chevrier et al US 20170060291 (hereinafter Chevrier).
Regarding claim 6 as applied to claim 1, the AAPA as modified by Caratelli disclosed the claimed invention except wherein the inductive sensor is directly printed directly on a platform so that the platform and forms a printed circuit. In a similar field of endeavor, Chevrier discloses a sensing device comprising an inductive sensor printed on a printed circuit (see fig. 1, [0003], [0015]-[0016]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chevrier with the combination of the AAPA and Caratelli by printing the inductive sensor on a PCB as taught by Chevrier, for the benefit of detecting presence of a target.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Caratelli et al US 20170222321 (hereinafter Caratelli) as applied to claim 1 above, and further in view of Barron et al US 20090288820 (hereinafter Barron).
Regarding claim 9 as applied to claim 1, the AAPA as modified by Caratelli disclosed the claimed invention except wherein the transmitting antenna and the receiving antenna are made at least partly of nickel or chromium. In the same field of endeavor, Barron disclose an antenna fabricated using nickel, the antenna being used for ground penetrating radar surveys (see [0034]-[0035], [0059]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barron with the combination of the AAPA and Caratelli by fabricating the antenna from nickel as taught by Barron, for the benefit of detecting the characteristics in a geologic formation.
Regarding claim 10 as applied to claim 9, the combination of AAPA, Caratelli, and Barron disclose the claimed invention. Caratelli further discloses wherein a central part of the transmitting antenna and of the receiving antenna is made of copper and comprises, on a surface, a protective layer made of gold (see [0040]).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the AAPA and Caratelli disclose the claimed invention except wherein the inductive sensor comprises a transmitting coil and a receiving coil distinct from each other, the transmitting coil and the receiving coil each forming a loop, and wherein the transmitting antenna and the receiving antenna are each housed in a center of the loop of the transmitting coil and the receiving coil. The above novel feature, in combination with the other recited limitations of the base claim, are not taught, suggested, or made obvious by the AAPA, Caratelli, or any other prior art of record, alone, or in combination.
Regarding claim 5, the AAPA and Caratelli disclose the claimed invention except 
wherein the inductive sensor comprises a transmitting coil and a receiving coil distinct from each other comprising wound wires, the transmitting coil having a greater number of turns of wound wires than the receiving coil. The above novel feature, in combination with the other recited limitations of the base claim, are not taught, suggested, or made obvious by the AAPA, Caratelli, or any other prior art of record, alone, or in combination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648